Citation Nr: 1136550	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in January 2010 at which time the issues listed on the title page of this decision were remanded for further development.  The requested development has been accomplished insofar as possible, and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have allergic rhinitis that is causally or etiologically related to his military service.  

2.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and, he is neither bedridden nor housebound.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board does acknowledge that the duty to notify was not satisfied prior to the initial unfavorable decision on the claims in November 2004.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

With regard to the claim for SMC, the Board notes that a letter was sent to the Veteran in January 2004, prior to the initial adjudication, which did inform him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining the evidence.  

With respect to the claim for service connection for allergic rhinitis, a notice letter was sent in March 2005, which was not prior to the initial decision.  However, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  The appellant was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, and the claim was readjudicated in a statement of the case and a supplemental statement of the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. Moreover, that letter informed the Veteran of the evidence necessary to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date.   In this regard, the Board notes that letters were sent to him in March 2006, January 2010, and March 2010 informing him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letters also explained how disability ratings and effective dates were determined.  Following the issuance of those letters, the RO readjudicated the appellant's claims in supplemental statements of the case (SSOC).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the appellant will result in proceeding with the issuance of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board concludes below that service connection for allergic rhinitis is not warranted.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  He has not identified any outstanding evidence that should be obtained in this case.  The Veteran was also afforded several VA examinations, and the findings and results provide sufficient detail in order to properly decide the Veteran's claims.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim.  Indeed, the Veteran and his representative have submitted statements and arguments, and he was offered the opportunity to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Allergic Rhinitis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals; the determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2010). 

At the outset, the Board notes that service connection is currently in effect for left frontal sinusitis, postoperative, with chronic pain, which has been assigned a 50 percent disability evaluation.   Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A review of the Veteran's service treatment records reveals that there were numerous findings of sinus and sinusitis problems in service.  As it relates to allergies, the Board notes that the Veteran was found to have allergic symptoms at the time of a September 1983 otolaryngologic evaluation.  However, there were no further findings of allergic symptoms, including allergic rhinitis, in service.  

In a May 2001 report, the Veteran's private physician, Dr. K.M. (initials used to protect the Veteran's privacy), indicated that the Veteran provided a history of allergic rhinitis and frontal headaches.  He indicated that he had had this problem for quite awhile, but that it had increased in severity.  It was noted that the Veteran underwent skin testing and was found to have significant reactivities to grass, one weed, house dust mites, and cockroaches.  Dr. K.M. believed that the Veteran had perennial allergic rhinitis.  

In January 2010, the Board remanded this matter for further development, to include a VA examination with the examiner being requested to render an opinion as to whether the Veteran had allergic rhinitis that was related to his military service.  

The Veteran was afforded the requested examination in April 2010.  The examiner indicated that the claims folder had been reviewed.  The Veteran reported that he had been having headaches that were related to cigarette smoke, cologne, grass, and pollen ever since a head injury.  He indicated that his main problem was the headaches and that he took Hydrocodone.  The examiner noted that the Veteran sustained a right frontal sinus fracture in 1982.  He was also noted to have a history of perennial nasal allergy and sinusitis.  

Following an examination, the April 2010 VA examiner rendered a diagnosis of allergic rhinitis.  The examiner opined that it was less likely than not that the Veteran's allergic rhinitis was related to any incident of active military service.  The examiner commented that allergic rhinitis was not a condition that developed as a result of an incident.  She also stated that the symptoms of allergic rhinitis were present, but could not be attributed to any particular incident.  

As it relates to the claim of service connection for allergic rhinitis, the Board notes while the Veteran was seen for numerous sinus problems in service, there were no actual diagnoses of allergic rhinitis.

The Veteran does have a current diagnosis of allergic rhinitis.  Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the current disorder to the Veteran's period of active service.  While Dr. K.M. indicated that the Veteran had perennial allergic rhinitis, she did not relate it to the Veteran's period of service.  Moreover, as noted above, the Veteran was afforded a VA examination in April 2010.  Following a comprehensive review of the claims folder and a thorough examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's allergic rhinitis was related to any incident in service.  This is the only competent medical opinion of record.  

The Board has considered the Veteran's statements asserting a nexus between his current allergic rhinitis and his period of service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to address etiology in the present case.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for allergic rhinitis.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  Accordingly, the Board concludes that service connection for allergic rhinitis is not warranted.


Aid and Attendance/Housebound Status

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient. 38 C.F.R. § 3.352(a) (2010).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently connected for and assigned a 70 percent disability evaluation for a depressive disorder; a 50 percent disability evaluation for status post fracture left frontal sinusitis, postoperative, with chronic pain; a 10 percent disability evaluation for status post concussion with posttraumatic headaches; and, a 10 percent disability evaluation for status post laceration of the upper lip and scar on scalp.  His combined evaluation is 90 percent, but a total disability evaluation based upon individual unemployability due to service-connected disabilities has been in effect since March 16, 1993.  

In the present case, there is no dispute as to the fact that the Veteran is not in receipt of service connection for a disability rated as 100 percent disabling.  TDIU can be considered a total disability rating for purposes of housebound benefits. See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Veteran does not have a second disability rating evaluated as 60 percent or more disabling that is separate and distinct from the service-connected disabilities that were the basis for the grant of TDIU.   Therefore, inasmuch as he does not meet the first legal criterion for housebound status, his claim for SMC at a housebound rate must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  Moreover, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities.  Consequently, the criteria for SMC based on housebound status are not met.  

The Board notes that the September 2004 VA examiner stated that the Veteran occasionally had some interference performing activities of daily living and might require some assistance in completing activities of daily living.  

In January 2010, the Board remanded this matter for a VA aid and attendance examination.   In conjunction with the remand, the Veteran was afforded a VA examination in April 2010.  The examiner indicated that the claims folder had been reviewed.  He reported that the Veteran was not permanently bedridden and that he was not hospitalized.  The Veteran was able to travel beyond his domicile, and it was specifically noted that he had traveled alone to the examination.  

During the April 2010 VA examination, the Veteran reported watching television and sleeping most days.  He indicated that he took his own medications and would eat a can of corn if he was hungry.  He had no social activities.  The Veteran did not use any orthopedic or prosthetic appliances.  As to the ability to protect himself from daily hazards and dangers, the examiner noted that the Veteran had dizziness on a less than weekly basis.  He also had moderate short-term memory loss.  Imbalance never affected his ability to ambulate, and there were no other body parts or system impairments that affected the ability of the Veteran to protect himself from the daily environment.  

The April 2010 VA examiner noted that the Veteran was able to walk without assistance and did not need aid for ambulation.  He had no restrictions with regard to leaving the home.  His best corrective vision was better than 5/200.  The Veteran had no spine deformities, and he had normal function of the upper and lower extremities.  

The April 2010 VA examiner noted that the Veteran had chronic debilitating headaches and depression, but denied having any suicidal ideation, plan, or intent.  The examiner stated that the Veteran did not need regular aid and attendance to perform his activities of daily living.  He advised the Veteran to see his mental health care provider to obtain better control of his depression.  The examiner also noted that the Veteran was able to handle his funds, pay bills, and manage his personal financial affairs.  The Veteran was found to be alert and oriented times three.  

The Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2010).

The medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence simply does not support the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for allergic rhinitis is denied.  

Entitlement to SMC based on the need for regular aid and attendance or housebound status is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


